Citation Nr: 0023601	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  97-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to service connection for right and left 
ankle disorders.

3.  Entitlement to an initial rating in excess of 10 percent 
for headaches. 

4.  Entitlement to an initial compensable evaluation for 
postoperative residuals of lipoma of the back.

5.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right orbital region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel

INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1996.  

This appeal rises from a January 1997 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO denied service connection for 
bilateral carpal tunnel syndrome and for disorders of the 
right and left ankles.  The RO granted service connection for 
headaches, and assigned a 10 percent evaluation for that 
disability.  The RO also granted service connection for 
postoperative residuals of a lipoma of the back and for 
residuals of a fracture of the right orbital rim, assigning 
noncompensable evaluations for these disabilities.  The 
disability evaluations were made effective from the day after 
discharge from service, or August 29, 1996.  The veteran 
disagreed with these determinations, and statements of the 
case were issued in May 1997 and August 1997.  In substantive 
appeals submitted in May 1997 and September 1997, the veteran 
timely appealed the determinations, including the initial 
evaluations assigned following the grants of service 
connection.  

In May 1999, the veteran specifically indicated that he did 
not request or want a hearing relating to any issue on 
appeal.  This letter is considered a withdrawal of any of any 
previous hearing request and allows the Board to proceed with 
its current decision.  See 38 C.F.R. §§ 20.702, 20.704 
(1999).

In a rating in June 1999, the veteran was granted service 
connection for hypertension.  The RO assigned a 10 percent 
rating for this disability.  The veteran has not appealed the 
evaluation assigned for this disability.  In June 1999, the 
veteran was provided with a statement of the case following 
his submission of disagreement with a rating decision denying 
service connection for a back disorder.  The veteran did not 
thereafter submit a timely substantive appeal as to this 
claim.  In early July 1999, the veteran was sent a statement 
of the case relating to a request for compensable evaluations 
for disability of the right knee and left knee.  The veteran 
did not submit a substantive appeal as to these claims.  
These issues are not presently before the Board for appellate 
review.  

The veteran's claim of entitlement to service connection for 
bilateral carpal tunnel syndrome, and his claim of 
entitlement to an evaluation in excess of 10 percent for 
headaches, are addressed in the REMAND appended to this 
decision.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  There is no current medical diagnosis of any disorder of 
either ankle, although there are subjective complaints of 
ankle pain. 

3.  There is no objective evidence of any manifestation of 
disability due to service-connected residuals of a lipoma of 
the back. 

4.  The fracture of the orbital rim that occurred in service 
healed without complications and without subsequent visual 
impairment, and there is no current medical evidence of any 
manifestation of disability due to that service-connected 
injury.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a right or 
left ankle disorder.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  

2.  The criteria for an initial compensable evaluation for 
postoperative residuals of a lipoma of the back have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.59, 4.118, Diagnostic 
Codes 7804-7806 (1999).

3.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right orbital rim have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5296 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he received treatment 
during service for disabilities of the ankles, and that he 
continues to have pain and discomfort in the ankles.  He 
further contends that he should receive a compensable 
evaluation for the postoperative residuals of a lipoma of the 
back following removal and a compensable evaluation for 
residuals of a fracture of the right orbital rim. 

I.  Background

In early 1999, the veteran was scheduled for additional VA 
examinations.  After radiologic examinations were conducted, 
but before physical examination could be conducted, the 
veteran left.  The veteran submitted a written statement in 
July 1998 indicating that he did not wish to submit 
additional medical evidence.  By a telephone contact in April 
1999 and a statement submitted by facsimile transmission in 
May 1999, the veteran indicated he did not plan to appear for 
additional examinations.  He also stated that he believed 
that all medical evidence needed for a determination on his 
appeal was present and that he would not appear for further 
evaluation.


1.  Service Connection Claim, Right and Left Ankle Disorders

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Id.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet the statutory burden of necessity will 
depend on the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

With chronic disease shown as such in service, (or within the 
presumptive period for certain diseases ), so as to present a 
finding of service connection, subsequent manifestations of 
the same chronic disease at a later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation or abnormality in service will permit service 
connection for a disability first shown as a clear-cut entity 
at some later date.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303.  

In August 1988, the veteran was treated for complaints of 
pain in the left ankle after a twisting injury.  Physical 
examination showed complete range of motion of the left 
ankle.  He received conservative treatment, and was returned 
to full duty.  In April 1990, he was again treated for 
complaints of pain in the left ankle after twisting it 
playing basketball.  Physical examination showed full range 
of motion of the left ankle, and an X-ray of the left ankle 
was negative.  He again received conservative treatment, and 
was returned to full duty.  In 1996, in the last few months 
of his service, the veteran complained of pain in both 
ankles.  Examinations found no objective findings to identify 
a specific disease entity.  The May 1996 report of a Medical 
Board reflects that the veteran complained of bilateral ankle 
pain of about three years' duration.  No diagnosis of any 
ankle disorder was assigned.

Radiologic examinations of the ankles conducted in October 
1996 interpreted as showing normal ankle joints bilaterally.  
On VA examination conducted in August 1998, the veteran 
reported a "squeezing" type of pain in the right ankle or 
in the ankles bilaterally.  There was no swelling or warmth.  
The veteran reported tenderness below the lateral malleolus, 
bilaterally, and reported pain on range of motion of the 
ankles.  There was no objective limitation of motion of 
either ankle.  VA X-rays of the ankles in August 1998 were 
reported as normal.  The examiner's impression was bilateral 
ankle pain.  However, the examiner indicated that no specific 
diagnosis could be assigned.  

After service, VA examinations and outpatient treatment 
reports show that the veteran continued to have complaints 
relating to his ankles, include complaints of pain on motion.  
However, physical examinations have disclosed no limitation 
of motion, swelling, redness, or other objective 
manifestations to identify a specific disease entity.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability.  Caluza v. Brown, 
supra.  In this case, there is no competent medical evidence 
that the veteran has any current disability of either or both 
ankles, as signified by a medical diagnosis, although there 
are consistent complaints of pain.  However, complaints of 
pain, without a diagnosed or identifiable underlying malady 
or condition, do not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  Since there is no current medical 
evidence of any ankle disability other than pain, and there 
is no medical diagnosis of an ankle disorder, the evidence 
does not establish that the veteran has a current ankle 
disability for which service connection may be granted.  

The Board notes that further VA examination was scheduled in 
January 1999, but the veteran did not report for further 
examination.  The Board further notes that the veteran has 
submitted a written statement in July 1998 indicating that he 
did not wish to submit additional medical evidence.  By a 
telephone contact in April 1999 and a statement submitted by 
facsimile transmission in May 1999, the veteran has indicted 
he did not plan to appear for additional examinations.  The 
Board therefore must make a determination based on the 
current record.  

Presently, the claim of entitlement to service connection for 
disability of the right and left ankles is not well grounded, 
since there is no medical diagnosis of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  It follows that without a 
diagnosis of a current disorder, there is no medical evidence 
showing a nexus between the claimed disorder and service.  
The three requirements for establishing a well-grounded claim 
have not been met, and there is no duty to assist the veteran 
to further develop the claim.  Epps, supra.  

The veteran has been notified, by a statement of the case 
issued in August 1997, and by supplemental statements 
thereafter, that the claim was not well-grounded.  The 
veteran was also advised of the requirements for establishing 
a well-grounded claim.  The veteran has not identified any 
additional evidence which might serve to well-ground the 
claim.  The Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  In particular, the Board notes 
that there is no assertion that the veteran has sought 
treatment for a right or left ankle disorder since the VA 
examinations of record.  See generally, McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  The claim must be denied.

B.  Claims for Increased Initial Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
further notes that, at the time of an initial evaluation 
following the original award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

In regard to the question of increased initial ratings, the 
Board is satisfied that all necessary evidence to reach a 
conclusion with regard to such questions has been obtained.  
The veteran's medical history, current clinical 
manifestations, and any disability due to pain, weakness, 
fatigue, and limitation of function of any affected joint has 
been reviewed in the context of all applicable regulations.  

Disability ratings are assigned in accordance with VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.


1.  Claim for Initial Compensable Evaluation for Lipoma, 
Postoperative

A lipoma was excised from the veteran's back in service in 
1994, and the service medical records reflect that this 
healed without complications or sequelae.  The service 
medical records thereafter are devoid of any evidence that 
the veteran again sought treatment in service for any 
complaint residual to that excision, and no complaint or 
manifestation regarding a lipoma of the back, other than the 
history of excision, was noted on service separation 
examination.

The post-service clinical records, including records of VA 
examinations and of VA outpatient treatment, are likewise 
devoid of any evidence that the veteran reported any residual 
of excision of a lipoma, such as itching or tenderness of the 
scar.  There is no evidence that the veteran voiced any 
complaints about the scar residual to excision of a lipoma of 
the back, that the veteran ever sought treatment for residual 
itching or tenderness at the site, or that the site of a scar 
residual to a lipoma of the back was examined.  However, in 
light of the veteran's request that the claim be determined 
without further examination, and his statements indicating, 
in essence, that he did not plan to attend any further 
examinations, it is not necessary to remand the claim for 
further VA examination and development of the evidence.

In a statement dated in January 2000, the veteran's 
representative references the veteran's August 1997 
contention that he had itching and irritation at the site of 
the lipoma scar.  However, the veteran did not state that he 
had ever sought post-service treatment for itching at the 
scar site, nor did the representative contend that there was 
any additional post-service medical evidence as to symptoms 
of residuals at the scar site.  

Superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Code 7804.  Under Diagnostic Code 7805, 
scars may be evaluated based on limitation of function of the 
affected part.  A 10 percent evaluation is warranted for 
itching if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  However, 
there is no medical evidence indicating that the veteran has 
any limitation of function of the back as a result of the to 
remove the lipoma and/or the post-operative scar.  While the 
veteran contends that he is entitled to a 10 percent 
evaluation for itching, there is no evidence that the scar is 
on an exposed surface or covers and extensive area.  The 
service medical records document that the lipoma excision 
site was approximately 5 centimeters by 5 centimeters.  A 
scar of that size does not meet the criteria for an extensive 
area.

The criteria for a compensable evaluation for the 
postoperative residuals of a lipoma of the back are not met.  
The representative argue that reasonable doubt as to the 
severity of the scar residuals should be decided in the 
veteran's favor.  However, there is no evidence that the 
veteran has any current disabling symptoms or manifestations 
of that excision site.  The evidence is not in equipoise to 
warrant a compensable evaluation for that disability.  

2.  Claim for initial compensable evaluation for right 
orbital rim fracture

In January 1991, the veteran was treated for a fracture of 
the orbital rim.  The fracture healed without complications, 
and without demonstrable residuals or sequelae. On separation 
examination conducted in August 1996, the veteran complained 
frequent and severe headaches and dizziness or fainting 
spells.  

On a VA examination in October 1996, the veteran's history 
was reviewed.  On an ocular examination, the veteran 
complained of episodes of diplopia and "migraine 
headaches."  He also complained of discomfort under the eye 
and intermittent pain behind the eye.  Physical examination 
showed corrected visual acuity of 20/20 in the right eye and 
20/25 in the left eye.  External examination showed no 
orbital rim defects on the right side.  There were no scars.  
The remainder of the eye examination was essentially 
unremarkable.  The examiner stated that there was no evidence 
on the current examination of diplopia, and there was no 
objective evidence of pain.   However, the examiner indicated 
that the veteran had episodic diplopia and discomfort related 
to the orbital blow-out fracture in 1989.  

VA outpatient treatment reports reflect that, in September 
1996, the veteran reported that he had experienced diplopia 
for about 5 minutes four months earlier.  Complaints of 
facial pain in October 1996 resulted in treatment of a sinus 
problem.  Ocular examinations in 1996 and 1997 resulted in a 
conclusion that the veteran had no current ocular disease or 
injury, although refractive error was present.   

Because an orbital rim fracture was incurred in service, 
service connection has been granted for the residuals of that 
injury, effective as of the day following service discharge.  
The veteran asserts that the residuals of this fracture are 
more severely disabling than the initial noncompensable 
evaluation reflects.

The RO has evaluated the veteran's disability due a fracture 
of the orbital rim under 38 C.F.R. § 4.71a, Diagnostic Code 
5296, which provides the criteria for evaluation of skull 
injury.  The VA examinations and outpatient treatment reports 
fail to show any visual disturbance occurring as a result of 
the fracture, with corrected visual acuity of 20/20 or 20/25.  
Although there is a medical opinion that the veteran's 
diplopia may be related to his orbital rim fracture, the 
Board finds that the evidence of diplopia occurring for brief 
periods a few times a year is not a symptoms which meets the 
criteria for a compensable evaluation.  

The veteran has been granted service connection for 
headaches, under Diagnostic Code 8045, and is receiving a 
compensable evaluation for this disability, so a compensable 
evaluation may not be awarded under Diagnostic Code 5296 or 
other appropriate diagnostic code on the basis of disability 
due to headaches.  

Otherwise, the veteran does not meet the criteria for a 
compensable evaluation for residuals of a fracture of the 
right orbital rim, as there has been no functional loss, 
visual loss, or identifiable pain or tenderness associated 
with any residuals of the fracture.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6080 (1999).  The Board has considered 
whether a compensable initial evaluation may be awarded under 
any other diagnostic code.  However, no current residuals of 
this fracture have been identified, with the exception of 
headaches, for which a compensable evaluation has already 
been granted under Diagnostic Code 8045.  VA examinations, 
for example, specifically state that there are no scars as a 
result of the fracture.  

In the absence of any residual which has not yet been 
compensated, the Board finds that he criteria for a 
compensable evaluation for this disability have not been met.  
See Diagnostic Code 5296 where compensation is granted for 
loss of skull mass, rating intracranial complications 
separately.


ORDER

The claim for service connection for a right or left ankle or 
bilateral ankle disorders is denied.

Entitlement to an initial compensable evaluation for a lipoma 
of the back, postoperative, is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right orbital rim is denied.


REMAND

In a January 2000 statement, the veteran's representative 
asserts that the veteran is currently being treated for 
carpal tunnel syndrome at a VA facility. The Board notes that 
no clinical records of VA outpatient treatment after June 
1997 are associated with the record.  The Board is unable to 
determine whether the veteran has submitted a well-grounded 
claim until all records identified by the veteran as relevant 
have been associated with the record.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 
69 (1995).  

The veteran stated, in a letter submitted in August 1997, 
that he was to receive further evaluation for his headaches 
the following month.  Since the veteran has asserted that 
there are additional clinical records relevant to his claim 
for an increased evaluation for headaches, and the RO has not 
yet attempted to obtain those records, the Board cannot 
complete appellate review of that claim at this time.

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of VA or private 
treatment of headaches and of a right or 
left wrist disability or carpal tunnel 
syndrome June 1997.  The RO should then 
secure copies of all identified records 
not already on file and associate them 
with the claims folder.  38 C.F.R. §3.159 
(1999). 

2.  After the RO has attempted to obtain 
all additional evidence identified as 
relevant by the veteran has been 
associated with the file, and notified 
the veteran as to any unsuccessful 
attempt, the RO should review the 
evidence relevant to the claim for 
service connection for bilateral carpal 
tunnel syndrome.  If the veteran has 
submitted a well-grounded claim, any 
further development necessary, including 
VA examination if necessary, should be 
conducted.  

3.  If the additional clinical records 
obtained on remand reflect continuing 
complaints of headaches, the veteran 
should be afforded VA neurologic or other 
examination(s) as necessary to evaluation 
the current nature and severity of that 
disability.  All clinical findings should 
be reported in detail.  All special 
studies or tests should be conducted as 
deemed appropriate by the examiner.  The 
claims folder, including a copy of this 
remand, must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner(s) should 
state what diagnosis is assigned for the 
veteran's headache symptomatology, and 
should render an opinion as to whether 
the veteran experiences prostrating 
attacks attributed to headaches and, if 
so, whether such attacks occur at a 
average frequency of (1) less than once 
in two months, (2) once in two months, 
(3) once per month, or (4) more than once 
per month. 

The RO should notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1999).

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full. If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  Upon completion of the above, the RO 
should review the evidence of record and 
readjudicate the claim of entitlement to 
service connection for carpal tunnel 
syndrome and the claim for an initial 
evaluation in excess of 10 percent for 
headaches.  If either decision remains 
adverse to the veteran, the RO must issue 
a supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals




 

